DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAN et al. (US 2017/0092693 A1, hereinafter Tan).
With regards to claim 1, Tan discloses a method for fabricating semiconductor device, (FIGS. 4a-4f) comprising: 
forming a magnetic tunneling junction (MTJ) (at least MTJ stack 164) on a substrate; (substrate 120) 
forming a liner (dielectric 127 and liner 142) on the MTJ; (See FIG. 4e) 
removing part of the liner to form a recess exposing the MTJ; (see FIG. 4e, where a portion of the dielectric 127 is removed to form the metal line 175) and
forming a conductive layer (metal line 175) in the recess, wherein top surfaces of the conductive layer and the liner are coplanar. (See FIG. 4e and Paragraph [0096]: “A conductive layer is provided to fill the trenches 375 and via opening 374. Excess conductive material is removed by CMP, forming metal lines 175 in the first region as well as metal lines 175 and via contact 174 in the second region as shown in FIG. 4e.”) 

With regards to claim 2, Tan discloses the method of claim 1, further comprising: 
forming a first inter-metal dielectric (IMD) (dielectric 150) on the substrate; 
forming a first metal interconnection (metal line 135) in the first IMD layer; 
forming the MTJ on the first metal interconnection; (See FIG. 4e) 
forming a spacer (dielectric spacer 182) around the MTJ; 
forming a second IMD layer (dielectric 125) on the first IMD layer and around the spacer; and 
forming the liner on the second IMD layer, the spacer, and the MTJ. (See FIG. 4e) 

With regards to claim 3, Tan discloses the method of claim 2, further comprising:
removing part of the liner to form a recess exposing the MTJ, the spacer, and part of the second IMD layer; (Paragraph [0095]: “the trenches 375 in the first region are in communication with the MTJ stacks 164…”)
forming the conductive layer in the recess; (See FIG. 4e) and 
planarizing part of the conductive layer so that top surfaces of the conductive layer and the liner are coplanar. (See FIG. 4e and Paragraph [0096]: “A conductive layer is provided to fill the trenches 375 and via opening 374. Excess conductive material is removed by CMP, forming metal lines 175 in the first region as well as metal lines 175 and via contact 174 in the second region as shown in FIG. 4e.”)

4. The method of claim 2, further comprising forming a second metal interconnection in the second IMD layer and adjacent to the MTJ before forming the liner.

5. The method of claim 4, wherein top surfaces of the second metal interconnection and the second IMD layer are coplanar.

With regards to claim 6, Tan discloses the method of claim 2, wherein the MTJ comprises: 
a bottom electrode (bottom electrode 162) on the first metal interconnection; 
a fixed layer (portion of MTJ 164) on the bottom electrode; and 
a top electrode (top electrode 175) on the fixed layer.

With regards to claim 7, Tan discloses the method of claim 6, wherein the conductive layer and the top electrode comprise a same material. (Paragraph [0048]: “The via contact in via level Vx and metal line in metal level Mx+1 include a conductive material, such as Cu.”) 

With regards to claim 8, Tan discloses the method of claim 6, wherein the top electrode comprises: 
a bottom portion in the second IMD layer; (See FIG. 4f) and 
a top portion in the liner. (see FIG. 4f) 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812